Citation Nr: 0929537	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1953 to 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

 
REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Veteran was afforded a VA examination in 
April 2006 in connection with his claim for service 
connection for bilateral hearing loss.  The examiner did find 
the Veteran to have hearing loss by VA standards pursuant to 
38 C.F.R. § 3.385.  However, he noted that no hearing tests 
were done in service and that the Veteran was unsure if he 
had any hearing loss during his military service.  As a 
result, the examiner opined that it is more than likely that 
the Veteran's hearing loss was the result of his post-service 
noise exposure.

Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes). 
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has contended that he was exposed to acoustic 
trauma during his period of service and that this was the 
injury sustained from which his hearing loss resulted.  The 
Veteran is considered competent to relate a history of noise 
exposure during service. See 38 C.F.R. § 3.159(a)(2).  
Indeed, he has been awarded the Combat Infantryman Badge, 
which indicates that he engaged in combat with the enemy.  In 
addition, the RO conceded that he was exposed to acoustic 
trauma in its April 2006 rating decision that granted service 
connection for tinnitus.  As such, there is satisfactory 
evidence that the Veteran had noise exposure consistent with 
the circumstances, conditions, or hardships of his service. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  However, section 1154(b) serves 
only to relax the evidentiary burden to establish the 
incurrence of a disease or injury in service.  It does not 
provide a substitute for medical-nexus evidence. See Clyburn 
v. West, 12 Vet. App. 296, 303 (1999). 

In addition, the Veteran did indicate in his March 2006 21-
526, Veteran's Application for Compensation or Pension, that 
his hearing loss began in 1953.  His service treatment 
records also show that he sought treatment in June 1954 
during which his complaints included trouble hearing.  
However, the April 2006 VA examiner did not discuss or 
account for such evidence in his opinion.  Moreover, 
following the April 2006 VA examination, private medical 
records dated in April 2002 were obtained and associated with 
the claims file.  Those records noted that the Veteran had 
hearing loss that could indicate acoustic trauma and a long-
term noise-induced hearing loss pattern.  It was noted that 
the Veteran had reported having a longstanding hearing loss 
for many years, and his noise exposure history included 
exposure to loud guns during his military service.  As such, 
the April 2006 VA examination does not appear to be based on 
a complete and accurate review of the medical evidence of 
record.  Therefore, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the 
nature and etiology of any hearing loss that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the Veteran's 
claims folder to the April 2006 VA 
audiology examiner or, if he is 
unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology 
of any current hearing loss that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records 
dated in June 1954, his service 
personnel records documenting his 
combat service, the private medical 
records dated in April 2002, and the 
Veteran's own statements and assertions 
beginning with his claim filed in March 
2006.  

It should be noted that the absence of 
in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. 
See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically 
sound basis for attributing that 
disability to service may serve as a 
basis for a grant of service connection 
for hearing loss where there is 
credible evidence of acoustic trauma 
due to significant noise exposure in 
service, post-service audiometric 
findings meeting the regulatory 
requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should then opine as to 
whether it is at least as likely as not 
that the Veteran currently has bilateral 
hearing loss that is causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2087), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



